IN THE COURT OF APPEALS FOR THE
                  FIRST DISTRICT OF TEXAS AT HOUSTON                         '%0 ^
                            NO. 01-15-00557-CR                             . %£*£'+

LAWSON ECHETA                                                        \     "V ^
Appellant,
                                                    On Appeal From the
                                                    County Court at Law No. 9
                                                    of Harris County
V.                                                  Trial Cause No 2017953


THE STATE OF TEXAS
Appellee

        MOTION FOR PRO SE ACCESS TO APPELLATE RECORD


TO THE HONORABLE JUDGES OF SAID COURT:

       COMES NOW, LAWSON ECHETA Appellant in the above cause, would

respectfully request the Court to grant a motion granting him access to the appellate

record. In support of said motion, counsel would show unto the Court the following:

                                       I.


       This appeal lies from Appellant's conviction in The State of Texas v. Lawson

Echeta Cause Number 2017953 in the County Court of Law No. 9 of Harris County.

Appellant was found guilty of resisting arrest and sentenced to seventy (70) days in

the Harris County Jail. Notice of Appeal was timely filed.    On October 17, 2015,

counsel filed an Anders brief.
                                             II.


      Appellant wishes to respond to the Anders brief and needs access to the

appellate record so that he may review the record and respond accordingly.

      WHEREFORE, Appellant prays that this Honorable Court grants him access

to the appellate record.

                                               Respectfully submitted,


                                                                          (signature)

                                              L^a^rS^^ £b^gjj[(name)
                                              I111 7lS~ \

Harris County District Attorney's Office
Appellate Division
1201 Franklin, Suite 600
Houston, Texas 77002

                                                                         (signature)